        Case 4:19-cv-00639-JM Document 13 Filed 11/19/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

MARY H. SCOGGINS                                                     PLAINTIFF

V.                        NO. 4:19CV00639 JM-JTR

ANDREW SAUL,
Commissioner of Social Security Administration                     DEFENDANT

                                     ORDER

      The Court has reviewed the Recommended Disposition submitted by United

States Magistrate Judge J. Thomas Ray. No objections have been filed. After careful

consideration, the Court concludes that the Recommended Disposition should be,

and hereby is, approved and adopted in its entirety as this Court=s findings in all

respects. Judgment will be entered accordingly.

      IT IS THEREFORE ORDERED THAT the Commissioner=s decision is

AFFIRMED, and judgment is entered for the Defendant.

      DATED this 19th day of November, 2020.



                                      _______________________________
                                      UNITED STATES DISTRICT JUDGE
